Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16686093 application filed 11/20/2020.
The preliminary amendment filed 11/15/2019 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 14,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32,33 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 27 has the phrase, “respectively merge into the central section along the longitudinal direction,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase as used in the claim is unclear what noun that it is delimiting.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 19, 24, 25, 26, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170179505 (herein known as LUCAS).

With regard to claim 14, LUCAS teaches a humidifying module (as discussed as following "comprising") for humidifying a fluid ("fluid" can be a "gas" as indicated at instant specification para 3), especially at fig 2, para 48
a humidifier block 39 including a plurality of first fluid paths through which a first fluid is flowable (within membrane 396a) and a plurality of second fluid paths through which a second fluid is flowable (outside membrane 396a), especially at fig 2, para 48,52
wherein the plurality of first fluid paths and the plurality of second fluid paths in the humidifier block are fluidically separated from each other via a plurality of gas-tight and humidity- permeable membranes (396a; "delimit the first gas streams" is indicative of within scope of gas-tight), especially at fig 2, para 4,5,48,52,61
a liquid separator 397a fluidically connected to the plurality of second fluid paths for flow-through with the second fluid, especially at fig 3, para 99,55, claim 6

With regard to claim 19, LUCAS teaches 
wherein the plurality of membranes of the humidifier block are "plate" (substantially flat) 396b and arranged in a membrane stack, especially at fig 4, para 61,62,98

With regard to claim 24, LUCAS teaches 
wherein the plurality of gas-tight and humidity-permeable membranes 396a present in the humidifier block are hollow-fiber membranes, especially at fig 2, para 48,52

With regard to claim 25, LUCAS teaches 
the hollow-fiber membranes each surround a cavity in a sheath-like manner, especially at fig 2, para 48,52
the respective cavities each define one of the plurality of first fluid paths for the first fluid, especially at fig 2, para 48,52
the hollow-fiber membranes respectively delimit the plurality of second fluid paths for the second fluid disposed on outer sides of the hollow-fiber membranes facing away from the respective cavities, especially at fig 2, para 48,52

With regard to claim 26, LUCAS teaches 
wherein the hollow-fiber membranes extend along a common longitudinal direction and are substantially parallel and spaced apart to each other, especially at fig 2, para 48,52

With regard to claim 32, LUCAS teaches a humidifying module (as discussed as following "comprising") for humidifying a fluid ("fluid" can be a "gas" as indicated at instant specification para 3) of a fuel cell 10, comprising:, especially at fig 2, para 47,48
a humidifier block 39 including a plurality of first fluid paths through which a first fluid is flowable (within membrane 396a) and a plurality of second fluid paths through which a second fluid is flowable (outside membrane 396a), especially at fig 2, para 48,52
a plurality of gas-tight and humidity-permeable membranes (396a; "delimit the first gas streams" is indicative of within scope of gas-tight) structured and arranged to fluidically separate the plurality of first fluid paths and the plurality of second fluid paths from each other in the humidifier block, especially at fig 2, para 4,5,48,52,61
wherein the plurality of gas-tight and humidity-permeable membranes 396a present in the humidifier block are hollow-fiber membranes, especially at fig 2, para 48,52
a liquid separator 397a fluidically connected to the plurality of second fluid paths for flow-through with the second fluid, especially at fig 3, para 99,55, claim 6

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170179505 (herein known as LUCAS) in view of DE 10 2016 003 006 (Machine translation of DE 10 2016 003 006; herein known as STREICHER).

With regard to claim 15, LUCAS teaches
 the liquid separator 397a is fluidically connected to the plurality of second fluid paths at a first end portion thereof (near 394a), especially at figs 2,3, para 99,55, claim 6
 LUCAS does not specifically teach further comprising a second liquid separator fluidically connected to the one of the plurality of first fluid paths and the plurality of second fluid paths at a second end portion thereof opposite to the first end portion, such that the liquid separator at the first end portion functions as a pre- separator and the second liquid separator at the second end portion functions as a post-separator, or vice versa.
But, STREICHER teaches a liquid separator (2.8, herein by combination a second liquid separator) fluidically connected to the plurality of second fluid paths at a second end portion thereof (at exit, which in combination would be near 394b of LUCAS) opposite to the first end portion, especially at fig 2, pg 4 para 5, pg 5 para 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine LUCAS with a liquid separator (2.8, herein by combination a second liquid separator) fluidically connected to the plurality of second fluid paths at a second end portion thereof (at exit, which in combination would be near 394b of LUCAS) opposite to the first end portion of STREICHER, in-combination would reasonably act such that the liquid separator of LUCAS at the first end portion functions as a pre- separator and the second liquid separator of STREICHER at the second end portion functions as a post-separator, motivated by the benefit of "the separation of excess water" (as determined as needed) as stated by STREICHER at pg 5 para 3


Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170179505 (herein known as LUCAS) in view of DE 10 2016 003 006 (Machine translation of DE 10 2016 003 006) (herein known as STREICHER) as applied to claim(s) above, and further in view of 20030019363 (herein known as GROVER).

With regard to claim 28, LUCAS does not specifically teach wherein the second liquid separator has a separator interior including a plurality of fins arranged at a distance from one another. 
But, GROVER teaches wherein the "water" (liquid) separator (S; second in combination) has a separator interior including a plurality of fins 106 arranged at a distance from one another, especially at abstract, fig 5,7A, para 55,56,58 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine LUCAS -STREICHER with wherein the "water" (liquid) separator (S; second in combination) has a separator interior including a plurality of fins 106 arranged at a distance from one another of GROVER for the benefit of providing the details of a workable separator


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170179505 (herein known as LUCAS) in view of US 20030019363 (herein known as GROVER).

With regard to claim 16, LUCAS does not specifically teach wherein the liquid separator has a fin structure in a separator interior for separating liquid from the respective one of the first fluid and the second fluid, wherein the fin structure includes a plurality of fins arranged at a distance from one another. 
But, GROVER teaches wherein the liquid separator S has a fin structure 106 in a separator interior for separating "water" (liquid) from the fluid via 94, wherein the fin structure includes a plurality of fins arranged at a distance from one another, especially at abstract, fig 5,7A, para 55,56,58 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine LUCAS with wherein the liquid separator S has a fin structure 106 in a separator interior for separating "water" (liquid) from the fluid via 94, wherein the fin structure includes a plurality of fins arranged at a distance from one another of GROVER for the benefit of providing the details of a workable separator


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170179505 (herein known as LUCAS) in view of US 4315819 (herein known as KING).

With regard to claim 27, LUCAS teaches
 the humidifier block includes a housing 391 extending in the longitudinal direction and defining a housing interior space, especially at fig 2, para 51,52
 a fluid distributor chamber (between 3912 and 396a) and a fluid collector chamber (between 396a and 3913) are structured and arranged separated in a fluid-tight manner from a central chamber (with 396a) of the housing interior opposite to one another in the longitudinal direction, especially at fig 2, para 51,52
 the hollow-fiber membranes arranged in the housing interior space such that a central section of the hollow-fiber membranes is present in the central chamber of the housing interior space,, especially at fig 2, para 51,52
 the central section of the hollow-fiber membranes respectively delimiting the plurality of second fluid paths on the outer sides of the hollow-fiber membranes, especially at fig 2, para 51,52
 wherein the hollow-fiber membranes respectively merge into the central section along the longitudinal direction, especially at fig 2, para 51,52
 LUCAS does not specifically teach wherein the hollow-fiber membranes penetrate the two sealing plates in end sections of the hollow-fiber membranes that lie opposite to one another along the longitudinal direction 
But, KING teaches wherein the hollow-fiber membranes 108 penetrate the two sealing plates 110,112 in end sections of the hollow-fiber membranes that lie opposite to one another along the longitudinal direction and respectively merge into the central section along the longitudinal direction (as illustrated), especially at fig 4, c2ln30-38, c4ln25-40, c8ln55-68  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine LUCAS with wherein the hollow-fiber membranes 108 penetrate the two sealing plates 110,112 in end sections of the hollow-fiber membranes that lie opposite to one another along the longitudinal direction and respectively merge into the central section along the longitudinal direction (as illustrated) of KING for the benefit of providing the details of sealing hollow fibers
LUCAS teaches such that the fluid distributor chamber and the fluid collector chamber are fluidically connected to one another via the respective cavities of the hollow-fiber membranes defining the plurality of first fluid paths, especially at fig 2, para 51,52


Claim(s) 14, 20, 21, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7404848 (herein known as OKADA) in view of US 20170179505 (herein known as LUCAS).

With regard to claim 14, OKADA teaches a humidifying module (as dicussed as following "comprising") for humidifying a fluid ("fluid" can be a "gas" as indicated at instant specificiation para 3), especially at fig 3, c4ln1-10
 a humidifier block 2 including a plurality of first fluid paths (25a-g) through which a first fluid is flowable and a plurality of second fluid paths (25a-g) through which a second fluid is flowable, especially at figs 3,5, c4ln50-60, c8ln1-25, c13ln1-10
 wherein the plurality of first fluid paths and the plurality of second fluid paths in the humidifier block are fluidically separated from each other via a plurality of gas-tight and humidity- permeable membranes 12, especially at figs 3,5, c4ln50-60, c8ln1-25, c13ln1-10
 OKADA does not specifically teach a liquid separator fluidically connected to one of the plurality of first fluid paths for flow- through with the first fluid and the plurality of second fluid paths for flow-through with the second fluid.
But, LUCAS teaches a liquid separator 397a fluidically connected to the plurality of second fluid paths for flow-through with the second fluid, especially at  fig 3, para 99,55, claim 6 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine OKADA with a liquid separator 397a fluidically connected to the plurality of second fluid paths for flow-through with the second fluid of LUCAS for the separation of excess water, as determined as needed

With regard to claim 20, OKADA teaches
 the humidifier block has a plurality of first membrane liners 13 and a plurality of second membrane liners 14 arranged to alternate along a stack direction at a distance from one another, especially at figs 3,5, c4ln35-60, c8ln1-25, c13ln1-10
 wherein two membrane liners 13,14 thereof that are adjacent to each other in the stack direction each alternately delimit one of the plurality of first fluid paths for flow-through with the first fluid, and, fluidically separated therefrom, one of the plurality of second fluid paths for flow-through with the second fluid, especially at figs 3,5, c4ln35-60, c8ln1-25, c13ln1-10
 wherein the plurality of first membrane liners 13 and the plurality of second membrane liners 14 each have a first holding part (edge within the scope of instant figure 3 part 6), respectively, at which one of the plurality of membranes is arranged, which separates a respective one of the first fluid paths from a respective one of the second fluid paths, which are adjacent to one another in the stack direction (as illustrated), especially at figs 3,5, c4ln35-60, c8ln1-25, c13ln1-10
 a first fluid distribution duct 28 for distributing the first fluid to the plurality of first fluid paths, and a first fluid collector duct 29 for collecting the first fluid after flowing through the plurality of first fluid paths, are disposed in the membrane liners (as illustrated path from 28 to 29), especially at figs 3,5, c4ln35-60, c6ln16-25, c8ln1-25, c13ln1-10
 a second fluid distribution duct ("inside out" of 28) for distributing the second fluid to the plurality of second fluid paths, and a second fluid collector duct ("inside out" of 29) for collecting the second fluid after flowing through the plurality of second fluid paths, are disposed in the membrane liners (as illustrated path from 28 to 29), especially at figs 3,5, c4ln35-60, c6ln16-25, c8ln1-25, c13ln1-10

With regard to claim 21, OKADA teaches
 wherein the plurality of first membrane liners and the plurality of second membrane liners are arranged between a first closure part 3 and a second closure part 4, the first closure part and the second closure part each having a first fluid connection (one of 5,6,7,8) and a second fluid connection (other of 5,6,7,8), especially at figs 1,3,5, c4ln1-60, c6ln16-25, c8ln1-25, c13ln1-10
 wherein the first fluid connection (one of 5,6,7,8) of the first closure part fluidically communicates with the first fluid distribution duct, and the second fluid connection (other of 5,6,7,8) of the first closure part fluidically communicates with the second fluid distribution duct, especially at figs 1,3,5, c4ln1-60, c6ln16-25, c8ln1-25, c13ln1-10
 wherein the first fluid connection (one of 5,6,7,8) of the second closure part fluidically communicates with the second fluid collector duct, and the second fluid connection (other of 5,6,7,8) of the second closure part fluidically communicate with the first fluid collector duct, especially at figs 1,3,5, c4ln1-60, c6ln16-25, c8ln1-25, c13ln1-10

With regard to claim 29, OKADA teaches
 wherein the plurality of membranes of the humidifier block are substantially flat and arranged in a membrane stack (as illustrated), especially at figs 3,4,5, c4ln35-60, c6ln16-25, c8ln1-25, c13ln1-10




Allowable Subject Matter
Claim(s) 17,18,22,23,30,31,33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776